[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (NO. 105)
1. The motion to strike counts one through four is granted. Connecticut does not recognize a common law negligence cause of action against a server of alcohol. Quinnett v. Newman,  213 Conn. 343 (1990). It may be time for a change, as the vigorous dissent in Quinnett claimed, but this court feels bound by stare decisis and the majority ruling.
2. The motion to strike counts five through eight is granted. The Connecticut Supreme Court has not recognized a common law gross negligence cause of action against a server of alcohol. The exception to the general rule outlined in Kowal v. Hughes, 181 Conn. 355 (1980), did not include gross negligence.
3. The motion to strike counts nine through twelve is granted. The plaintiff's allegations fail to support an actionable claim of reckless and wanton conduct (at oral argument plaintiff's counsel agreed to revise these counts).
4. The motion to strike counts fourteen and sixteen is granted by agreement of counsel.
LAWRENCE L. HAUSER, JUDGE